Citation Nr: 0738193	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-40 052 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1955 to May 
1981.  The veteran died on August [redacted], 1984.  The appellant is 
his surviving spouse.   

By a February 1985 decision, the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The RO notified the appellant of the denial of the 
claim later that same month, but she did not initiate an 
appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that found new and material evidence had 
not been received to reopen the claim on appeal.

In December 2006, the appellant and her son testified during 
a hearing at the RO before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.
During the hearing, the appellant submitted additional 
evidence along with a waiver of initial RO consideration. 

The Board's decision granting the appellant's petition to 
reopen the claim for service connection for the cause of the 
veteran's death is set forth below.  The claim for service 
connection for the cause of the veteran's death, on the 
merits, is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action, on her part, is required. 


FINDINGS OF FACT

1.  In February 1985, the RO denied service connection for 
the cause of the veteran's death; although the RO notified 
the appellant of the denial by letter the same month, she did 
not initiate an appeal.

2.  New evidence associated with the claims file since the 
February 1985 denial, when considered in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for the cause of the veteran's death, or raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The February 1985 RO rating decision denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  3.104, 20.302, 
20.1103 (2007).

2.  As the evidence received since the RO's February 1985 
denial is new and material, the criteria for reopening the 
appellant's claim for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the 
appellant's petition to reopen her claim for service 
connection for cause of the veteran's death, the Board finds 
that all notification and development action needed to render 
a fair decision on this aspect of the appeal has been 
accomplished, thus discussion of the requirements outlined in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) is not required. 


II.  Petition to Reopen

As indicated above, the veteran's claim for service 
connection for the cause of the veteran's death was 
previously been considered and denied in a February 1985 
rating decision.  Since the appellant did not appeal that 
decision, it is final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The 
veteran sought to reopen her claim for service connection in 
February 2003.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim was the 
February 1985 RO decision. Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease/injury to a period of 
military service or an already service-connected disability.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2007).  In short, evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  38 C.F.R. § 3.312.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto." 38 C.F.R. § 3.312.  A 
contributory cause of death must be causally connected to 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death." Id.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For certain chronic 
diseases, including cardiovascular diseases, service 
connection is presumed if the disease was shown to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

In the February 1985 rating decision, the RO previously 
considered and denied the appellant's claim for service 
connection for the cause of the veteran's death. In that 
decision, the RO observed that the veteran's death 
certificate showed that his cause of death was 
arteriosclerotic heart disease.  It was also noted that the 
veteran had not established service connection for any 
disability during his lifetime and that his service medical 
records were negative for any complaints, treatment, or 
diagnosis of any disability that could be related to what had 
caused his death.  As such, the RO found that the veteran's 
cause of death was not shown to be related to any disability 
that was incurred in or aggravated during his active military 
service.

At the time of the February 1985 decision, the evidence of 
record included the following:  the veteran's DD214 showing 
that he separated from service at Shaw Air Force Base (AFB); 
records showing RO correspondence to the NPRC and Maxwell Air 
Force Base to obtain the veteran's service medical records 
were unsuccessful; statements from the appellant; the August 
1984 emergency room records from Riverside Hospital in 
Jacksonville, Florida; the August 1984 autopsy report; and 
the December 1984 opinion from the Deputy Chief Medical 
Examiner as to the onset of the veteran's heart disease that 
caused his death, indicating that it started some years back 
- probably more than three years ago. 

Evidence added to the record since the RO's February 1985 
denial includes service dental records, a July 2003 letter 
from the Department of the Air Force suggesting that the 
veteran's service medical records could be in the possession 
or retired from the Jacksonville Florida Naval Air Station; 
an August 2003 letter from the appellant's Congressman 
providing the phone number for the hospital at the Naval Air 
Station in Jacksonville, Florida to inquire about the missing 
records; the appellant's November 2004 substantive appeal in 
which she states, for the first time, that the veteran was 
treated for a heart problem during active service.  In this 
regard, the appellant clearly set forth that while the 
veteran was on active duty at Shaw AFB, he suffered a heart 
attack and was hospitalized for there days at the Shaw AFB 
hospital.  Further, she notes that his supervisor, LT D.H., 
took him to the hospital, and a co-worker, SGT I., also 
witnessed his heart attack.  Also added to the record is the 
December 2006 hearing transcript.  During the hearing, the 
appellant testified that it was sometime in 1980 or 1981 that 
Shaw AFB hospital doctors informed her that the veteran had 
suffered a mild heart attack.  He was only hospitalized for a 
few days and was given Valium.  

When considered with the Chief Medical Examiner's opinion 
submitted in December 1984 (stating that the veteran's heart 
disease probably started more than three years ago), the 
Board finds that the appellant's statements and testimony 
(indicating that the veteran was hospitalized at Shaw AFB 
hospital in 1980 or 1981 after suffering a heart attack) do 
provide a basis for reopening the claim.  The appellant's 
statements providing this evidence are presumed credible for 
purposes of reopening the claim.  See Justus, supra.  As 
such, the Board finds that the appellant's November 2004 
statements and December 2006 testimony is new in that it was 
not previously before agency decision makers at the time of 
the February 1985 decision, and is not cumulative or 
duplicative of evidence previously considered.  This evidence 
is also material because when considered by itself or with 
previous evidence of record, it relates to an unestablished 
fact that raises a reasonable possibility of substantiating 
the appellant's claim for service connection for the cause of 
the veteran's death.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim are met.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for the cause of the 
veteran's death has been received, the appeal is granted.


REMAND

The Board finds that further RO action is needed before the 
claim for service connection for the cause of the veteran's 
death is adjudicated on the merits.

The veteran died in August 1984.  The death certificate lists 
the cause of death as arteriosclerotic heart disease.  At the 
time of his death, service connection was not in effect for 
any disability.  

The appellant and her representative contend that the 
veteran's arteriosclerotic heart disease, which caused his 
death, had its initial onset during the veteran's active 
military service in 1980 or 1981 when he suffered a minor 
heart attack and was hospitalized at Shaw AFB hospital.  The 
record includes a medical opinion that the veteran died from 
arteriosclerotic heart disease that started at least three or 
more years prior to his death, which dates the onset of the 
veteran's arteriosclerotic heart disease, at the very latest, 
to May 1981 - which would be during a period of presumptive 
service connection pursuant to 38 C.F.R. §§ 3.307, 3.309.

The RO has made an attempt to locate the veteran's service 
medical records and it has informed the appellant of its 
inability to obtain the veteran's service medical records.  
However, there is no indication that the RO has attempted to 
obtain in-patient hospitalization reports from the service 
hospitals nor has it gone to the appropriate service agency 
to confirm whether the veteran was on "sick call" during the 
time in question.  Furthermore, a July 2003 letter from the 
Department of the Air Force suggested that the veteran's 
service medical records could be in the possession of the 
Jacksonville, Florida, Naval Air Station; however, no 
attempts to contact this location have been made.  During the 
hearing, it was suggested that the veteran's personnel file 
would reflect that he suffered a heart attack and that his 
supervisor, Lt. D.H., took him to the Shaw AFB hospital; 
however, the veteran's service personnel records are not 
associated with the claims file.  

The Board points out that in cases where the veteran's 
service records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case, including the 
obligation to search alternate sources.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) in Dixon v. Derwinski, 3 
Vet. App. 261 (1992) held that the VA should conduct a 
"reasonably exhaustive search" to obtain service medical 
records, including inquiries directed to the named 
facilities, if they are still operational.

The record reflects that a VA medical opinion has not been 
obtained in connection with the appellant's claim for service 
connection for the cause of the veteran's death.
The Board finds that the new assertion of the veteran having 
suffered a mild heart attack during service in 1980 or 1981, 
in combination with the medical examiner's December 1984 
opinion placing the onset of arteriosclerotic heart disease 
within the presumptive period for service connection, is 
sufficient to trigger VA's duty to obtain an opinion.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, 
the Board finds that a VA opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a)  and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to secure all Air Force medical and 
personnel records for the veteran through 
official channels or any other 
appropriate source, to include requesting 
the veteran's service medical records 
from the Jacksonville Florida Naval Air 
Station, as noted above.

3.  The RO should obtain hospital 
inpatient and outpatient treatment 
records directly from Shaw Air Force Base 
in South Carolina, for the period from 
September 1978 to May 1981.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.

4.  The RO should ask the appellant to 
identify, and if necessary, provide 
authorization to enable it to obtain any 
additional pertinent evidence not already 
of record, from all health care 
providers, VA and non-VA, that  treated 
the veteran for a heart condition since 
his discharge from his service in May 
1981. 

5.  After all records and/or responses 
have been received, the veteran's claims 
file should be forwarded to an 
appropriate VA medical examiner for 
review.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
veteran's service medical and personnel 
records, death certificate, and the 
December 1984 Deputy Chief Medical 
Examiner's opinion, and comment as to 
whether it was at least as likely as not 
that the veteran's arteriosclerotic 
disease was etiologically or causally 
related to his military service.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

The physician should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report. 

6. After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for the cause of the veteran's 
death in light of all pertinent evidence 
and legal authority.  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge
Board of Veterans' Appeals







 Department of Veterans Affairs


